Milonas, J. (dissenting).
Confronted with the fact that pervasive drug abuse is justifiably perceived as this Nation’s number one problem, the temptation is to seek solutions by diluting civil liberties. However, this court cannot venture beyond the authority of the Court of Appeals and the United States Supreme Court to sanction the random drug testing of correction officers. It is axiomatic that urinalysis for purposes of drug screening is a search which is subject to constitutional scrutiny. In New York State, the law pertaining to drug testing remains that enunciated by the Court of Appeals in Matter of Caruso v Ward (72 NY2d 432) and Matter of Patchogue-Medford Congress of Teachers v Board of Educ. (70 NY2d 57). Unless the Court of Appeals announces a new standard, we are required to follow the law which has been established in our State. In that regard, in Matter of Patchogue-Medford Congress of Teachers v Board of Educ. (supra) the Court of Appeals invalidated a directive by respondent school district requiring all probationary school teachers to submit to urinalysis to detect possible drug abuse, declaring (at 70) that: "The State has a legitimate interest in seeing that its employees are physically fit and that their performance is not impaired by illegal drug usage. The State also has a manifest interest in preventing crime and seeing that those who violate the law are brought to justice. There is little question that these goals would be more obtainable if the State were able to search everyone periodically in an all-inclusive dragnet. If random searches of those apparently above suspicion were not effective, there would be little need to place constitutional limits upon the government’s power to do so. By restricting the government to reasonable searches, the State and Federal Constitutions recognize that there comes a point at which searches intended to serve the public interest, however effective, may themselves undermine the public’s interest in maintaining the privacy, dignity and security of its members. Thus random searches conducted by the State without reasonable suspicion are closely scrutinized, and generally only permitted when the privacy interests implicated are minimal, the government’s interest is substantial, and safeguards are provided to insure that the individual’s reasonable expectation of privacy is not subjected to unregulated discretion”.
*71More recently, the Court of Appeals in Matter of Caruso v Ward (supra) again had occasion to consider the issue of drug testing when it upheld periodic random urinalysis of members of an elite voluntary corps within the New York City Police Department known as the Organized Crime Control Bureau (OCCB). According to the court therein (at 439): "We observed in Patchoque that all public employees have some diminished expectations of privacy in respect to inquiries by the State into their physical fitness to perform on the job * * *. The privacy expectations of police officers must be regarded as even further diminished by virtue of their membership in a paramilitary force, the integrity of which is a recognized and important State concern * * *. Indeed, this court has held that '[i]t is well established that it is within the State’s power to regulate the conduct of its police officers even when that conduct involves the exercise of a constitutionally protected right’ (Matter of Morrisette v Dilworth, 59 NY2d, at 452, supra). On the other hand, the special status of police officers does not alone reduce their expectation of privacy to 'minimal’ level in respect to random drug testing. Rather, their status, considered with the substantial privacy intrusions to which these particular OCCB members and applicants already have subjected themselves, reduces their privacy interest to a minimal or insubstantial level such that the admittedly crucial State interest justifies the random testing.”
However, the crux of the decision in Matter of Caruso v Ward (supra) was the fact that "[cjlearly, there is a direct correlation between the substantive work of an OCCB member and drugs that must be considered in evaluating the magnitude of petitioners’ privacy interest in not being tested for drug use on the job” (at 440). Significantly, members of the OCCB are in constant contact with those who deal in and abuse drugs, as well as with large quantities of the illegal substances themselves. It is precisely because OCCB officers are so consistently exposed to drugs and those who traffic in drugs that members of this elite group are distinguishable from other police officers, who may not be randomly tested in the absence of reasonable suspicion. Indeed, correction officers, while certainly members of a paramilitary force, are even less exposed to illegal substances than are ordinary police officers since the former operate in a closed, supposedly drug-free environment, and they are not involved in interdicting drug trafficking.
Respondents herein do not allege that city jails are per*72meated with drug dealing and the use of illegal substances. Indeed, while most of the inmates may have a history of substance abuse, the jails themselves are expected to be insulated from drugs, a fact which respondents do not challenge. Rather, they claim that there is evidence that 1.2% of all tenured correction officers and 2.9% of probationary officers are drug users. In view of the close and continuous supervision under which correction officers work, observation which is much more intense than that placed upon police officers, both those in special units and otherwise, it can scarely be found that respondents have demonstrated interests sufficient to justify the random testing of all correction officers.
Not only are correction officers not exposed to the constant temptation encountered by police officers, especially members of such an elite corps as OCCB, who are daily presented with drug transactions, but virtually all of their actions are scrupulously monitored by their superiors. In addition, the Rules and Regulations of the New York City Department of Correction permit searches of correction officers’ lockers, cars, personal property and even of their persons while they are on duty. Thus, it is exceedingly difficult for correction officers to transport illegal substances into or out of the facility or to possess drugs while on the job. Yet, respondents propose that all members of the uniformed force of the Correction Department, both those who are in the ranks and those who hold supervisory positions, should be compelled to undergo random urinalysis without the existence of any reasonable individualized suspicion. Moreover, they do so simply on the basis that of their closely observed uniformed staff, hardly more than 1% of their permanent force has been known to indulge in illegal substances and that the nature of a correction officer’s job in itself requires stringent scrutiny, including drug testing. Respondents would, consequently, impose the drastic intrusion into an individual’s privacy rights entailed by random drug testing in an effort to eliminate a problem which, without minimizing its severity, is posed by only a minute proportion of its uniformed staff. It is urged that because the correction officers’ workplace, by its very nature, curtails their expectation of privacy, then the right to privacy can be further abridged by random drug testing. This argument ignores the fact that the environment in which correction officers labor greatly diminishes the need for testing. It is ironic that the precise rationale offered for screening—the reduced expecta*73tion of privacy—provides a compelling reason against its necessity.
However, neither the New York State Court of Appeals nor the United States Supreme Court has ever permitted the random drug testing of the entire work force of a department or agency. Where such screening has been authorized, there has been either a reasonable suspicion that the employee being examined has been using drugs or there is a direct correlation between the duties being performed (i.e., they are armed law enforcement personnel) and the use or availability of drugs. Respondents concede that the two leading United States Supreme Court cases dealing with the legality of urinalysis, Skinner v Railway Labor Executives’ Assn. (489 US —, 109 S Ct 1402 [Mar. 21, 1989]) and National Treasury Employees Union v Von Raab (489 US —, 109 S Ct 1384 [Mar. 21, 1989]), do not concern the sort of unlimited random testing which they wish to implement herein. In Skinner v Railway Labor Executives’ Assn, (supra), the Supreme Court allowed the testing of railroad workers involved in certain train accidents or violations of safety rules, whereas in National Treasury Employees Union v Von Raab (supra) the issue was the testing of customs agents seeking transfer or promotion to certain positions.
It should be noted that in jurisdictions other than New York, legal authority, prior to Skinner and Von Raab (supra), differs with respect to the validity of randomly testing government workers for drug use. Thus, advocates both for and against the suspicionless screening of various types of public employees can find ample support in the law in favor of their position in that there are numerous cases existing on both sides of the argument. In the short time that has elapsed since Skinner and Von Raab were decided, a trend appears to be evolving among courts considering this matter to sanction the random testing of at least two general categories of public employees, those in the uniformed forces, particularly police officers; and transportation workers, extending not only to operators but even to those who service vehicles, trains, aircraft, etc., such as mechanics and engineers. A more specialized group of personnel also now deemed to be subject to random drug screening are individuals holding top secret national security clearance. The reason for this development is that in Skinner and Von Raab, the Supreme Court recognized three governmental interests which, in appropriate circumstances, might be sufficiently compelling to justify man*74datory testing in the absence of individualized suspicion; that is, its concern with maintaining the integrity of the work force, with enhancing the public safety and with protecting truly sensitive information. Accordingly, the first of these interests—ensuring the integrity of the work force—warrants the testing of employees involved in drug interdiction, whereas the second—advancing the public safety—justifies the screening of workers who carry firearms.
In Guiney v Roache (873 F2d 1557 [May 11, 1989]) the First Circuit Court of Appeals, relying upon National Treasury Employees Union v Von Raab (supra), sustained the random testing of a least those officers in the Boston Police Department who carry firearms and participate in drug interdiction, finding no relevant distinction in that regard between police officers and customs officers. Similarly, a United States District Court, in Brown v City of Detroit (715 F Supp 832 [July 13, 1989]), upheld the drug testing of the Detroit police on the ground that they carry guns and use deadly force. The District Court of the District of Columbia, however, in Hartness v Bush (712 F Supp 986 [May 19, 1989]), disallowed the random testing of unarmed employees of the General Services Administration and Executive Office of the President as overly broad. A California District Court, in American Fedn. of Govt. Employees, AFL-CIO, Council 33 v Thornburgh (720 F Supp 154 [Sept. 11, 1989]), held that the mandatory urinalysis proposed by the Federal Bureau of Prisons of all employees irrespective of position was not supported by objective evidence, as in Skinner v Railway Labor Executives’ Assn, (supra) nor targeted at workers who perform specific job functions, as in both Skinner and National Treasury Employees Union v Von Raab (supra).
In American Fedn. of Govt. Employees v Skinner (885 F2d 884 [Sept. 8, 1989]), the Court of Appeals for the District of Columbia Circuit approved the drug testing of air traffic controllers and other transportation employees, including mechanics, inspectors, engineers and motor vehicle operators, because these employees occupied health- and safety-related positions. That same court, in National Fedn. of Fed. Employees v Cheney (884 F2d 603 [Aug. 29, 1989]), had previously permitted the United States Army to proceed with the testing of three types of civilian employees: (1) transportation workers, such as air traffic controllers, pilots, aviation mechanics and aircraft attendants, since the Army has a compelling interest in public safety and security, (2) personnel in occupa*75tions pertaining to law enforcement, specifically civilian police and guards, and (3) the civilian direct service treatment staff of the Alcohol and Drug Abuse Prevention and Control Program. The District of Columbia Circuit, on the other hand, rejected the attempt by the United States Department of Justice to randomly test all prosecutors in criminal cases or employees with access to Grand Jury proceedings but did authorize the screening of personnel having top national security clearance (Harmon v Thornburgh (878 F2d 484 [June 30, 1989]). In another case, that same circuit, upon remand by the United States Supreme Court in Jenkins v Jones (— US —, 109 S Ct 1633 [Apr. 3, 1989]) upheld the testing of District of Columbia school bus attendants engaged in the transportation of handicapped children after the Supreme Court found the record to include evidence of repeated incidents of bizarre or drug-related behavior on the part of these workers (Jones v Jenkins, 878 F2d 1476 [June 27, 1989]). Finally, the District of Columbia District Court, in American Fedn. of Govt. Employees, AFL-CIO v Cavazos (721F Supp 1361 [July 26,1989]), allowed the United States Department of Education to test a guard, motor vehicle operators and employees with access to sensitive information, but the screening of automatic data processors was not permitted under the access-to-sensitive-information rationale.
New York City correction officers, it is important to point out, although they are peace officers, do not routinely bear weapons on the job or interdict controlled substances and have not been identified as particularly subject to drug abuse. They are also not involved in the maintenance of public safety in the same manner as are transportation workers. Consequently, none of the foregoing recent cases would appear to be directly relevant to the situation before us now. At any rate, this court is bound by the dictates of the New York State Court of Appeals. While it may very well be that, in view of Skinner v Railway Labor Executives’ Assn, (supra) and National Treasury Employees Union v Von Raab (supra) the Court of Appeals will eventually decide to depart from the standards which it has set forth in Matter of Patchogue-Medford Congress of Teachers v Board of Educ. (supra) and Matter of Caruso v Ward (supra) we should not anticipate the Court of Appeals, particularly when confronted with an issue so vital as the constitutional guarantees afforded by the Fourth Amendment. Moreover, it is entirely conceivable that the Court of Appeals may conclude that the Constitution of this *76State mandates a more stringent interpretation than that placed on the Federal Constitution by the United States Supreme Court and other Federal courts (see, People v Torres, 74 NY2d 224). Regrettably, the majority in the instant matter have proceeded further than the New York State Court of Appeals in weakening the right of public employees, which they share in common with all other citizens, to privacy and to be free from unreasonable searches and seizures. In my opinion, there is no legal support in this jurisdiction for the random drug-screening program intended by respondents, and the judgment of the Supreme Court (see, 140 Mise 2d 783) should, therefore, be affirmed.
Rosenberger and Rubin, JJ., concur with Sullivan, J. P.; Milonas and Ellerin, JJ., dissent in a separate opinion by Milonas, J.
Judgment, Supreme Court, New York County, entered on or about October 20, 1988, reversed, on the law, without costs and without disbursements, and the petition dismissed.